Citation Nr: 1433506	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-35 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for a mood disorder, claimed as stress issues, anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial disability rating in excess of 30 percent for a mood disorder, claimed as stress issues, anxiety and depression.

The most recent VA examination for the Veteran's mood disorder was in March 2010.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over four years, the March 2010 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Further, at the March 2010 VA examination, the Veteran denied existence of panic attacks.  However, in his May 2010 notice of disagreement, the Veteran stated that he had very frequent panic attacks.  The Veteran is entitled to a new VA examination where there is evidence that suggests that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's statements assert an increase in symptomatology since his last VA examination, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal. 

Accordingly, the Board finds that a new VA examination should be issued concerning the Veteran's claim for a mood disorder.  The examiner should offer an opinion as to the extent and severity of the Veteran's mood disorder.  All lay and medical evidence should be considered.  

On remand, updated VA treatment records should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Records of any VA treatment the Veteran received for his mood disorder from the Charleston VA Medical Center, and any other treating VA facility dating since August 2010 should be obtained.  All attempts to procure these records should be documented in the claims file, and the Veteran and his representative should be notified of unsuccessful efforts in this regard.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assist in determining the nature and extent of his currently diagnosed mood disorder (claimed as stress issues, anxiety and depression).  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's claims file should be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

3.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



